Exhibit 10.40

EXECUTION

AMENDMENT NUMBER EIGHT

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC and

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER EIGHT (this “Amendment Number Eight”) is made this 31st
day of December, 2012 among PENNYMAC CORP. and PENNYMAC MORTGAGE INVESTMENT
TRUST HOLDINGS I, LLC (each, a “Seller” and jointly and severally, the “Seller”
or “Sellers”), PENNYMAC LOAN SERVICES, LLC (“Servicer”) and CITIBANK, N.A.
(“Buyer”), to the Master Repurchase Agreement, dated as of December 9, 2010,
among Sellers, Servicer and Buyer, as such agreement may be amended from time to
time (the “Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Sellers and Buyer have agreed to amend the Agreement to modify certain
definitions, financial and reporting representations, warranties, certifications
and covenants, as more specifically set forth herein; and

WHEREAS, as of the date hereof, each Seller and Servicer represents to Buyer
that the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendments. Effective as of December 31, 2012 (the “Amendment
Effective Date”), the Agreement is hereby amended as follows:

(a) Section 2 of the Agreement is hereby amended by deleting the definition of
“Adjusted Tangible Net Worth” in its entirety and replacing it with the
following:

“Adjusted Tangible Net Worth” shall mean, with respect to any Person, as of any
date of determination, the excess of such Person’s total assets (including
mortgage servicing rights in an amount less than or equal to the MSR Value Cap),
net of goodwill and intangible assets, over its total liabilities, calculated in
accordance with GAAP as reflected on such Person’s financial statements.

(b) Section 2 of the Agreement is hereby amended by adding the new definition of
“MSR Value Cap” as follows:

“MSR Value Cap” shall mean the value assigned to a Person’s aggregate portfolio
of mortgage servicing rights; provided, however, in any case such value shall
not exceed the product of (i) 4.0, multiplied by (ii) the weighted average
servicing fee for all mortgage



--------------------------------------------------------------------------------

loans underlying the mortgage servicing rights, multiplied by (iii) the unpaid
principal balance of the mortgage loans underlying the mortgage servicing
rights.

(c) Section 2 of the Agreement is hereby amended by adding the new definition of
“Valuation Agent” as follows:

“Valuation Agent” shall mean a qualified, unaffiliated third party (acceptable
to Buyer in its sole discretion including but not limited to any independent
third party appointed by the Buyer in its sole discretion pursuant to
Section 43(e)) that specializes in establishing a fair market value of servicing
portfolios with respect to mortgage loans substantially similar to the Loans
originated or acquired by a Seller Party, as applicable.

(d) Section 12 of the Agreement is hereby amended by deleting clause “(p)(i)”
contained therein in its entirety and replacing it with the following:

(i) (A) the ratio of PennyMac’s Total Indebtedness to its Adjusted Tangible Net
Worth is not greater than 10:1; (B) the combined Liquidity of PennyMac and PMIT
Holdings is not less than $7,500,000; (C) PennyMac’s consolidated net income has
been equal to or greater than $1.00 for at least one (1) of the previous two
(2) consecutive fiscal quarters, as of the end of the last fiscal quarter; and
(D) PennyMac’s Adjusted Tangible Net Worth is greater than or equal to
$140,000,000.

(e) Section 12 of the Agreement is hereby amended by deleting clause “(p)(iii)”
contained therein in its entirety and replacing it with the following:

(iii) (A) Servicer’s Adjusted Tangible Net Worth is greater than or equal to
$90,000,000; (B) Servicer’s unrestricted cash and Cash Equivalents are greater
than or equal to $6,375,000; (C) Servicer’s residential mortgage servicing
portfolio is in excess of $5,000,000,000 in un-amortized principal balance of
loans; (D) the ratio of Servicer’s Total Indebtedness to Adjusted Tangible Net
Worth is less than 10:1; and (E) Servicer’s consolidated Net Income was equal to
or greater than $1.00 for the previous calendar quarter.

(f) Section 13 of the Agreement is hereby amended by adding new clause
“(a)(xiv)” thereto as follows:

(xiv) Within (i) three (3) Business Days after receipt by a Seller Party (to the
extent such Seller Party owns any servicing rights with respect to any mortgage
loans) of a request from Buyer, the servicing valuation conducted by such Seller
Party and used to support the calculation of the servicing multiple used in
determining the book value of such Seller Party’s servicing portfolio in
accordance with GAAP; and (ii) if so requested by Buyer, within (3) Business
Days of its completion, the servicing valuation conducted by a Valuation Agent
with respect to the value of such Seller Party’s servicing portfolio in
accordance with GAAP;

(g) Section 13 of the Agreement is hereby amended by deleting clause (p)(i)
contained therein and replacing it with the following:

(i) Financial Covenants of PennyMac. PennyMac shall comply with the following
financial covenants: (A) the ratio of PennyMac’s Total Indebtedness to its
Adjusted Tangible Net Worth shall not at any time be greater than 10:1;
(B) PennyMac and PMIT



--------------------------------------------------------------------------------

Holdings shall maintain combined Liquidity at all times in an amount of not less
than $7,500,000; (C) the Adjusted Tangible Net Worth of PennyMac shall at all
times be greater than $140,000,000; and (D) PennyMac’s consolidated net income
shall be equal to or greater than $1.00 for at least one (1) of the previous two
(2) consecutive fiscal quarters, as of the end of each fiscal quarter.

(h) Section 13 of the Agreement is hereby amended by deleting clause (p)(iii)
contained therein and replacing it with the following:

(iii) Financial Covenants of Servicer. (A) Servicer’s Adjusted Tangible Net
Worth shall at all times be greater than or equal to $90,000,000; (B) Servicer’s
unrestricted cash and Cash Equivalents shall at all times be greater than or
equal to $6,375,000; (C) Servicer’s residential mortgage servicing portfolio
shall at all times be in excess of $5,000,000,000 in un-amortized principal
balance of loans; (D) the ratio of Servicer’s Total Indebtedness, to Adjusted
Tangible Net Worth shall at all times be less than 10:1; and (E) Servicer’s
consolidated Net Income shall be equal to or greater than $1.00 for each
calendar quarter.

(i) Exhibit A of the Agreement is hereby amended by deleting the Exhibit in its
entirety and replacing it with Exhibit A attached hereto.

(j) Schedule 1 of the Agreement is hereby amended by adding new clause (nn)
directly after clause (mm) therein as follows:

(nn) With respect to any Loan sold to Buyer by PMIT Holdings in any Transaction
hereunder, which was originated in the state of Mississippi, such Loan was
acquired by PMIT Holdings from PennyMac prior to becoming subject to any
Transaction hereunder.

SECTION 2. Fees and Expenses. Sellers agree to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Eight (including all reasonable fees and out of pocket costs and expenses
of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of the
Agreement.

SECTION 3. Representations. Each Seller and Servicer hereby represents to Buyer
that as of the date hereof, the Seller Parties are in full compliance with all
of the terms and conditions of the Agreement and each other Program Document and
no Default or Event of Default has occurred and is continuing under the
Agreement or any other Program Document.

SECTION 4. Binding Effect; Governing Law. This Amendment Number Eight shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER EIGHT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

SECTION 5. Counterparts. This Amendment Number Eight may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number



--------------------------------------------------------------------------------

Eight need not be made in the Agreement or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to, or with respect to, the Agreement, any reference in
any of such items to the Agreement being sufficient to refer to the Agreement as
amended hereby.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Eight to be executed and delivered by their duly authorized officers as
of the Amendment Effective Date.

 

PENNYMAC CORP. (Seller) By:  

/s/ Anne McCallion

Name:   Anne D. McCallion Title:   Chief Financial Officer PENNYMAC MORTGAGE
INVESTMENT TRUST HOLDINGS I, LLC (Seller) By:  

/s/ Anne McCallion

Name:   Anne D. McCallion Title:   Chief Financial Officer PENNYMAC LOAN
SERVICES, LLC, (Servicer) By:  

/s/ Anne McCallion

Name:   Anne D. McCallion Title:   Vice President, Finance CITIBANK, N.A. (Buyer
and Agent, as applicable) By:  

/s/ Susan Mills

Name:   Susan Mills Title:   Vice President, Citibank, N.A.

Acknowledged:

 

PENNYMAC MORTGAGE INVESTMENT TRUST By:  

/s/ Anne McCallion

Name:   Anne D. McCallion Title:   Chief Financial Officer

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATION

In connection with (i) the Master Repurchase Agreement dated as of December 9,
2010, as amended (the “Agreement”), among PennyMac Corp. (“PennyMac” or a
“Seller”) and PennyMac Mortgage Investment Trust Holdings I, LLC (“PMIT
Holdings” or a “Seller”), PennyMac Loan Services, LLC (the “Servicer”) and
Citibank, N.A. (“Buyer”) and (ii) the Guaranty Agreement, dated as of
December 9, 2010 by PennyMac Mortgage Investment Trust (“Guarantor”) in favor of
Buyer, I ,             ,             of [PennyMac] [PMIT Holdings] [Servicer]
[Guarantor], do hereby certify that:

 

  (i) [            ] is in compliance with all provisions and terms of the
Program Documents;

 

  (ii) no Default has occurred under any Program Document and no Default exists
as of the date hereof;

 

  (iii) [(A) The ratio of [            ]s Total Indebtedness to Adjusted
Tangible Net Worth has at all times been less than [    ]:1, (B) [    ]’s
Liquidity has at all times been equal to not less than $[            ] (C) the
Adjusted Tangible Net Worth of [            ] has at all times exceeded
$[            ], (D) the ratio of (i) the book value assigned to
[            ]’s servicing portfolio to (ii) (1) [            ]’s Adjusted
Tangible Net Worth has at all times been less than [    ]:1 and
(2) [            ]’s Adjusted Tangible Net Worth has at all times been greater
than [$            ] (E) [    ]’s consolidated net income has been equal to or
greater than $1.00 for at least one (1) of the previous two (2) consecutive
fiscal quarters, as of the end of the last fiscal quarter; and (F) The servicing
multiple used in determining the book value of [            ] servicing
portfolio in accordance with GAAP for the previous month is equal to [    ].]

 

  (iv) [Servicer has at all times during the term of the Agreement remained an
approved servicer in good standing to service mortgage loans for Fannie Mae and
Freddie Mac; ]

 

  (v) As at the end of [INSERT APPLICABLE MONTH/QUARTER/YEAR]:

(a) The Adjusted Tangible Net Worth of [            ] is $            ;

(b) The ratio of [            ]’s Total Indebtedness to its Adjusted Tangible
Net Worth is             ;

(c) The Liquidity of [            ] is $            ;

(d) Attached as Schedule I hereto are the calculations demonstrating
[            ]’s compliance with the financial covenants of [            ] each
as set forth in Section 13(p) of the Agreement;

(e) Attached as Schedule II hereto is a list of any repurchase agreements, loan
and security agreements or similar credit facilities or agreements for borrowed
funds entered into by [            ] and any third party that have been
terminated in the last thirty (30)

 

A-1-3



--------------------------------------------------------------------------------

Business Days or with respect to which the amount available for borrowing has
been reduced;

(f) Attached as Schedule III hereto is a list of any repurchase agreements, loan
and security agreements or similar credit facilities or agreements for borrowed
funds entered into by [            ] and any third party and shall include the
size of such facilities and the related termination date of such facilities;

(g) [            ] has received             repurchase and indemnity requests
from its third party investors during the previous calendar month. The aggregate
amount of all repurchase and indemnity requests delivered to Seller by its third
party investors during the previous calendar month is $            ;

(h) The aggregate amount of all repurchase and indemnity claims paid by
[            ] to its third party investors during the previous calendar month
is $            ;

(i) As of the date hereof, the aggregate outstanding amount of all repurchase
and indemnity obligations of [            ] to its third party investors is
$            ;

(j) The amount of Loan Loss Reserves of [            ] is equal to
$            .

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.

IN WITNESS WHEREOF, I have signed this certificate.

Date:                    , 2010

 

[SELLER][SERVICER] [GUARANTOR] By:  

 

Name:   Title:  

 

A-1-4



--------------------------------------------------------------------------------

SCHEDULE I

 

A-I-1



--------------------------------------------------------------------------------

SCHEDULE II

 

NAME OF

LENDER

 

TYPE

 

PREVIOUS SIZE

($)

 

CURRENT

SIZE ($)

 

TERMINATION

DATE

                       

 

A-II-1



--------------------------------------------------------------------------------

SCHEDULE III

 

NAME OF

LENDER

 

TYPE

 

CURRENT SIZE

($)

 

MAXIMUM

SIZE ($)

 

TERMINATION

DATE

                       

 

A-II-2